Citation Nr: 0833959	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-17 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for right ankle disability, 
including as secondary to service-connected left foot 
metatarsalgia or service-connected left ankle degenerative 
joint disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The veteran has active duty service from November 1959 until 
February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In August 2007, the Board remanded this matter to the RO for 
other development.  Following its completion of the Board's 
requested actions, the RO continued the denial of the 
veteran's claim (as reflected in a February 2008 supplemental 
SOC (SSOC)) and returned this matter to the Board for further 
appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The veteran's right ankle disability is proximately due 
to his service-connected left ankle degenerative joint 
disease.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right 
ankle disability, as secondary to the veteran's service-
connected left ankle degenerative joint disease, have been 
met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
in October 10, 2006, but finds the previous version of 38 
C.F.R. § 3.310 potentially more favorable to the veteran).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Factual Background

The veteran was granted service connection for his chronic 
left foot metatarsalgia in March 2003.  In April 2004, he was 
granted service connection for left and right knee 
degenerative joint disease and lumbar spine degenerative 
joint disease.  Service connection for the veteran's left 
ankle and right foot disabilities was granted in October 
2007.

A June 2004 examination conducted for VA found that the 
veteran's right ankle pain was probably secondary to his left 
ankle pain and was unlikely to be related to his service-
connected left foot injury.  A February 2004 opinion provided 
by the same examiner noted the veteran's left foot 
metatarsalgia caused him to limp, and had contributed to 
bilateral degenerative changes in his knees and his 
lumbosacral spine.

The veteran testified at his June 2007 Board hearing that he 
received on-going treatment from Drs. L.V., D.P.M., and W.W., 
D.P.M., for his left and right ankle conditions and that both 
physicians had access to his treatment history prior to 
rendering any opinions.  He also testified that he walked 
with a noticeable limp.

A June 2007 letter from Dr. W.W. noted that the veteran had 
pain in his right limb due to compensatory weight bearing and 
ambulation from his left foot injury.  The veteran's left 
foot and ankle condition "was contributory to [the 
veteran's] problems with his right foot".  In a June 2006 
letter, Dr. W.W. stated that the veteran had been under his 
care and would require extensive surgery which would 
additionally alter his gait.

A June 2007 letter from Dr. L.V. noted that the veteran's 
lower extremity problem was, more probably than not, related 
to his service-connected foot injury.  He noted that the 
veteran's lower extremity structures had adapted in a manner 
to allow propulsion, but in the process of doing so had 
caused abnormal stress and premature degenerative changes.

A November 2007 VA Examination and a January 2008 Addendum 
noted that the veteran began experiencing right ankle pain in 
approximately 2000 and that he had not experienced any ankle 
trauma.  Following a physical examination of the veteran and 
a review of the claims folder, the examiner diagnosed the 
veteran as suffering from right ankle chondrocalcinosis and 
right ankle primary osteoarthritis related to 
chondrocalcinosis.  He noted that he was not aware of any 
orthopedic studies which associated a left foot condition 
with contralateral right ankle pain.  The veteran's altered 
gait was primarily focused on his left lower extremity, and 
if anything, "due to limited mobility, it could cause less 
stress across his right ankle".  As there was no primary 
injury to the veteran's right lower extremity, the examiner 
could not associate the right ankle condition with the 
preexisting service-connected left foot condition.  Finally, 
the examiner opined that because the veteran's service 
medical records were negative for any ankle injuries or 
complaints, it was not at least as likely as not (not at all 
likely) that his right ankle condition either "began in 
military service or was aggravated by military service".

Analysis

The veteran contends that his current right ankle disability 
is the result of his service-connected left foot disability.  
The Board notes that although the veteran has not 
specifically made the argument that his current right ankle 
disability is a result of his service-connected left ankle 
disability, the Board is bound to consider such alternative 
theories of entitlement.  The law provides that with regard 
to all claimed disorders, VA must also ascertain whether 
there is any basis (e.g., direct, presumptive or secondary) 
to indicate that the claimed disorders were incurred by any 
incident of military service. Schroeder v. West, 212 F.3d 
1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994) (Both for the general proposition that in 
claims involving presumptive service connection, the Board 
must also examine the evidence of record to ascertain if 
there is any other basis upon which to develop or grant the 
claim, including direct service connection) see Bingham v. 
Principi, 421 F.3d 1346 (Fed.Cir. 2005); Roebuck v. 
Nicholson, 20 Vet. App. 307, 312-313 (2006).  

On the question of whether the right ankle condition is 
related to the service-connected residuals of left foot 
metatarsalgia or left ankle degenerative joint disease, there 
are conflicting medical opinions of record.  The November 
2007 VA examiner opined that the veteran's altered gait would 
primarily affect the veteran's left lower extremity and that 
limited mobility would actually result in less stress on his 
right ankle.  However, the June 2004 VA examiner noted that 
the veteran's right ankle condition was secondary to his left 
ankle condition.

The June 2007 medical opinion from L.V., D.P.M., is somewhat 
unclear in that it indicates that the veteran's altered gait 
causes abnormal stress on his "lower extremity" but does 
not indicate if the physician means the right or left lower 
extremity.  Nevertheless, the letter in its entirely appears 
to indicate that the physician believed that the veteran's 
service-connected left lower extremity disabilities caused 
the veteran to alter his gait in such a manner to cause 
abnormal stress on his right extremity which has resulted in 
premature degenerative changes.  Along these same lines, 
although the June 2007 letter from W.W., D.P.M., is somewhat 
unclear in that it simply refers to the veteran's "right 
limb" and does not specifically reference the veteran's 
right ankle, once again the Board finds that when read in its 
entirety, the letter indicates that it was the physician's 
opinion that the veteran's compensatory weight-bearing 
ambulation which resulted from his service-connected left 
lower extremity disabilities had caused his multiple 
disabilities of the right lower extremity.

When viewed in the light most favorable to the veteran, the 
conflicting medical evidence is at least approximately 
balanced as to whether the veteran's current right ankle 
disability is proximately caused by or the result of his 
service-connected left foot/ankle disability.  In such 
circumstances, the benefit of the doubt doctrine requires 
that the veteran's right ankle disability service-connection 
claim be granted.  Entitlement to service connection for 
right ankle disability secondary to the service-connected 
left ankle degenerative joint disease is therefore granted.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for right ankle disability, 
secondary to service-connected left ankle degenerative joint 
disease, is granted.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


